ORDER
Tsoucalas, Senior Judge:
Upon consideration of the comments filed by the parties, and all other papers and proceedings herein, it is hereby Ordered that Slip Op. 98-11, issued on February 4,1998, be amended pursuant to this order; and it is further
Ordered that the case be remanded to the Department of Commerce to exclude from NTN’s home market database only those “sample and other similar transfers” for which NTN received no consideration; and it is further
Ordered that the Department of Commerce shall conclude the determination pursuant to the Court remand within 60 days from the date of this order.